Title: To John Adams from John Marshall, 25 August 1800
From: Marshall, John
To: Adams, John



Sir
Washington Aug. 25th. 1800

When I forwarded the last dispatches from our envoys in Paris I omited unintentionally to transmit with them the decrees which accompanied them & which I now enclose.
The state of the negotiation on the 17th. of May, considerd in connection with the subsequent military operations of the Armies, & with the impression which will probably be made by the New York election, gives the appearance of truth to the intelegence in the papers from St. Sebastians. We ought not to be surprizd if we see our envoys in the course of the next month without a treaty. This produces a critical state of things which ought to be contemplated in time.
The question whether hostilities against France, with the exception of their West india privatiers, ought to be continued, if on their part a change of conduct shall be manifest, is of serious & interesting magnitude & is to be viewd in a variety of aspects.
I inclose you also dispatches just receivd from the isle of France which exhibit a state of things at that place essentially different from what had been supposd.
I have receivd your letter of the 15th. of Aug. respecting the consulate at Madeira. As you do not approve entirely of Mr. Lamar I certainly shall not commission him for the present. I will make the necessary inquiries for an American by birth & have no doubt that one can be found who is fit for the office. It is only on failing to find such a person that I think my self authorizd by you to appoint Mr. Lamar. I find among the names which have been formerly presented for that office to this department a Mr. Terry I believe a Spaniard who is very strongly recommended by Mr. Smith our minister at Lisbon, a Mr. Baretto a native of Madeira who is also strongly recommended, a Mr. John Leonard a native, I beleive, of New York or New Jersey & a Mr. Henry Preble recommended for Marseilles & Cadiz particularly, but who has made a general application & will probably be pleased with an appointment to Madeira. The application of Mr. Leonard was strongly supported but as it was made in 1799 he may possibly have turnd his attention to other objects.
I am Sir with the highest respect / Your obedt. Servt
J Marshall